DETAILED ACTION
The Office Action is responsive to the communication filed on 11/24/2021.
Claims 12-31 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 12-25
Regarding claim 12, the prior art as described in the prosecution history describes:

    PNG
    media_image1.png
    224
    663
    media_image1.png
    Greyscale


claim 12, the prior art as described in the prosecution history does not describe:

    PNG
    media_image2.png
    248
    640
    media_image2.png
    Greyscale

Dependent claims 13-25 depend from independent claim 12 and are allowable for the same reasons as described above.


Claims 26-31
Independent claim 26 is substantially similar to independent claim 12 and is allowable for the same reasons as outlined above with respect to claim 12.  Dependent claims 27-31 depend from independent claim 26 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.